Howe, J.
The defendant was indicted for larceny of ten dollars in ‘•United States currency,” ten dollars in gold coin, and ten dollars in silver coin. He was tried, convicted, sentenced to hard labor, and has appealed.
The only question presented is raised by the defendant’s bill of exceptions, and is substantially whether notes or bills of national banks are included properly in the phrase “United States currency.”
The act of Congress by which the associations known as National Banks were authorized, is entitled “ An act to provide a national currency, secured by a pledge of United States stocks, and to provide for the circulation and redemption thereof,” and its title seems to be a correct index to its contents. The notes or bills issued are not only receivable at par, in all parts of the United States, in payment of taxes, excises, public lands and all other dues to the United States (except for duties on imports), but also they are a legal tender for all salaries and other debts and demands owing Inj the United States to individuals, corporations and associations within the United States, (except interest on the public debt). Laws of 1863, p. 670, § 20. *610They are prepared by the officers of the Treasury and bear their engraved signatures and seal. The words “ National Currency ” are emblazoned conspicuously upon them, being derived evidently from the title of the act. They circulate in all parts of the Union, being every where received at par as a medium of trade, without regard to-the local domicile of the associations, respectively.
Currency may be properly defined as something which circulates as-a medium of trade. It conveys at the present time the idea of paper money, of some sort. National currency is that which is issued under the sanction of a nation. The nation which authorizes the issue of what we term national bank notes is the United States. Considering therefore tlie title and terms of the act of February 25, 1803, above cited, in connection with these familiar definitions, we think it fair to decide that the phrase “United States Currency” includes the “national currency” authorized by the United States — declared to be for many important purposes a lawful tender — and designed to circulate as a medium of trade in all parts of our country.
Judgment affirmed.